OPINION — AG — THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION MAY NOT LAWFULLY EXPEND FUNDS APPROPRIATED TO THE COMMISSION FOR "MAKING CAPTIAL IMPROVEMENTS AND THE PURCHASE OF NEW EQUIPMENT AND LANDS" AT THE BOGGY DEPOT RECREATION AREA FOR ANY OTHER PURPOSE OR PURPOSES, SUCH AS, FOR OVER ALL PLANNING OF THE AREA AND ADJOINING AREAS, OR FOR CLEARING BRUSH ALONG THE SHORELINE IN KEYSTONE PARK. IT IS THEREFORE, THE FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT ANY CONTRACT BETWEEN THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION AND A PERSON, FIRM OR CORPORATION FOR PLANNING SERVICES WOULD BE SUBJECT TO THE OKLAHOMA CENTRAL PURCHASING ACT UNLESS SUCH SERVICES ARE TO BE PAID FOR FROM FUNDS DERIVED FROM SOURCES OTHER THAN STATE COLLECTED FUNDS. CITE: 74 O.S. 1961 85.4 [74-85.4], 74 O.S. 1961 85.13 [74-85.13] 74 O.S. 1961 85.2 [74-85.2], OPINION NO. 64-191, 68 O.S. 1961 289 [68-289](G) (HARVEY CODY)